         Case 1:19-cv-03833-EGS Document 28 Filed 01/27/20 Page 1 of 2



                      IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF COLUMBIA

                                                  )
 AUGUST CABRERA, et al.,                          )
                                                  )
        Plaintiffs,                               )
                                                  )
        v.                                        )   Case No. 1:19-cv-03833 (EGS)
                                                  )
 BLACK & VEATCH SPECIAL PROJECTS                  )
 CORPORATION, et al.,                             )
                                                  )
        Defendants.                               )
                                                  )


                                APPEARANCE OF COUNSEL

To:    The Clerk of court and all parties of record

       I am admitted or otherwise authorized to practice in this court, and I appear in this case as

counsel for The Louis Berger Group, Inc. and Louis Berger International, Inc.


Date: January 27, 2020                       Respectfully submitted,
                                             /s/ David M. Nadler
                                             David M. Nadler (No. 402705)
                                             BLANK ROME LLP
                                             1825 Eye Street NW
                                             Washington, DC 20006-5403
                                             202-420-2200 (phone)
                                             202-379-2201 (fax)
                                             DNadler@BlankRome.com

                                             Counsel for The Louis Berger Group, Inc. and
                                             Louis Berger International, Inc.
         Case 1:19-cv-03833-EGS Document 28 Filed 01/27/20 Page 2 of 2



                                CERTIFICATE OF SERVICE

       The undersigned hereby certifies that on the 27th day of January 2020, a copy of the

foregoing Appearance of Counsel was electronically transmitted to the Clerk of Court using the

CM/ECF system, which will transmit notification of such filing to all registered participants.

                                             /s/ David M. Nadler
                                             David M. Nadler (No. 402705)
